Case 1:20-cv-10149-ADB Document 1-4 Filed 01/24/20 Page 1 of 7




                   EXHIBIT B




                                             ZAGO SETTLEMENT AGREEMENT
Case 1:20-cv-10149-ADB Document 1-4 Filed 01/24/20 Page 2 of 7
Case 1:20-cv-10149-ADB Document 1-4 Filed 01/24/20 Page 3 of 7
Case 1:20-cv-10149-ADB Document 1-4 Filed 01/24/20 Page 4 of 7
Case 1:20-cv-10149-ADB Document 1-4 Filed 01/24/20 Page 5 of 7
Case 1:20-cv-10149-ADB Document 1-4 Filed 01/24/20 Page 6 of 7
Case 1:20-cv-10149-ADB Document 1-4 Filed 01/24/20 Page 7 of 7
